United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                         May 10, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                               04-30095
                           Summary Calendar


                       HUMBERTO HINOJOSA,

                                                 Plaintiff-Appellant,

                                versus

                           OSSIE B. BROWN,
                                                  Defendant-Appellee.


         Appeals from the United States District Court
              for the Western District of Louisiana
                           2:02-CV-1224


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Humberto Hinojosa appeals, pro se, denial of his motion to

alter or amend judgment.   See FED. R. CIV. P. 59(e).   On 4 November

2003, in awarding summary judgment to Ossie B. Brown, the district

court dismissed Hinojosa’s complaint with prejudice (finding his

claims barred by res judicata) and imposed sanctions against him

under Federal Rule of Civil Procedure 11.      Hinojosa filed a Rule

59(e) motion which was summarily denied.      Within ten days of that

denial, Hinojosa sent a letter to the district court, which was

treated as an additional Rule 59(e) motion.      On 21 January 2004,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court denied the second Rule 59(e) motion, stating the

claims were time barred when it issued its 4 November 2003 order

and were time barred still.

     Hinojosa claims this denial alters the 4 November order

because it relies on his claims being time barred rather than

barred by res judicata.   Hinojosa does not demonstrate how this

claimed alteration would entitle him to relief.   In any event, the

21 January denial does not alter the earlier order.    Rather, the

district court was attempting to clarify for Hinojosa that, because

his claims were time barred in 2003, they are time barred now.    As

held by the district court in its November 2003 order, the claims

are also barred by res judicata.

                                                       AFFIRMED




                                2